                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO


SHAMUS WRIGHT, SR., and
KENTOINE PENMAN,

        Plaintiffs,

vs.                                                                    CIV-18-01126 WJ/KRS

OFFICER KEVIN MARTINEZ,
a Hobbs Police Department officer;
OFFICER RUBEN GASTELUM,
a Hobbs Police Department officer; and
OFFICER JUAN JAIMES,
a Hobbs Police Department Officer,

        Defendants.

                      STIPULATED ORDER GRANTING
             UNOPPOSED MOTION TO AMEND THE JANUARY 30, 2019
      SCHEDULING ORDER BY EXTENDING PRETRIAL DEADLINES FOR 60 DAYS

        THIS MATTER came before the Court on Defendants’ Unopposed Motion to Amend the

January 20, 2019 Scheduling Order by Extending the Pretrial Deadlines for 60 Days [Doc. 42].

This Court has reviewed the Unopposed Motion and arguments made and considered that all the

parties agreed to the Motion. Accordingly, this Court finds there is good cause for the proposed

amendment. According the Unopposed Motion to Amend the January 20, 2019 Scheduling Order

by extending the Pretrial Deadlines for 60 Days [Doc. 42] is well taken and should be granted.

        IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that:

        A.      The Unopposed Motion to Amend the January 20, 2019 Scheduling Order by

extending the Pretrial Deadlines for 60 Days is GRANTED;
       B.     The deadlines set forth in the Scheduling Order [Doc. 28], are VACATED;

       C.     The termination of discovery has been extended to September 27, 2019;

       D.     The deadline for submission of motions relating to discovery is extended to October

25, 2019;

       E.     The deadline for submission of all other motions, including dispositive and Daubert

motions is extended to November 15, 2019;

       F.     The deadline for Plaintiff to provide their portion of the Pretrial Order to

Defendants has been extended to December 30, 2019; and

       G.     The deadline for Defendants to submit the Pretrial Order to Court has been extended

to January 6, 2020.



                                                   __________________________________
                                                   The Honorable Kevin R. Sweazea
                                                   United States Magistrate Judge
